DETAILED ACTION

Foreign Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Response to Amendment
This action is in response to the remark entered on November 18th, 2021.
Claims 1 – 21 are pending in current application.
Claims 1, 3,4,6,8,10,11,13,15,17,18 and 20 are amended.
The information disclosure statement (IDS) submitted in March 21st, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the recited and emphasized claim limitation regarding, “a non-zero order of magnitude” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
Claims 1 – 21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 - 17 of U.S. Patent No.10582979, Peine.
Although the claims at issue are not identical, they are not patentably distinct from each other because Peine exhibited overlapping scope of claims 1 – 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1, 8 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Nowlin et al (US Pat Pub No. 2002/0128552) in view of Wang et al (US Pat No. 7,695,481) and further in view of Mahajan et al (Order of Magnitude Physics, 2006/03/20)

As for claims 1 and 8, Nowlin et al shows a method of controlling a tool of a robotic system comprising: 
receiving a signal representative of a movement distance of an input device coupled to an input shaft of an input arm (See at least Para 0006 and 0010 for 
determining a position of a repositioning control as active and inactive of an input device repositioning control (See at least Para 0137 - 0139 for clutching indicating the position of the input device repositioning control); 
 the repositioning control is support on the body of the input device ( See at least Para 0006 for repositioning control implemented upon control/input device as supported surgical operation control; also at least Para 0137 - 0139 for clutching indicating the position of the input device repositioning control); 
moving the tool of the robotic system based on the position of the repositioning control (See at least Para 0135 for clutching to control repositioning positon and movement of each tool); 
scaling the movement distance based on a repositioning mode or an operating mode depending on the position of the repositioning control (See at least Para 0010 for first mode as operating mode and second mode as repositioning mode in position control in different position (shown by Wang as S1- S5) in Para 0107 for movement distance scaling); 
moving the tool of the robotic system based on the scaled movement distance (See at least Para 0107 for movement to new position in scaled different distance), 
the tool moving based on the operation scaling factor a lesser distance than is based on the repositioning mode (See at least Para 0159 for tool moving under 
Wang et al further shows multiple scaling factors under different modes of Nowlin (See at least Para 0061 for the movement of the handles is scaled so that end effectors have corresponding movement for position each arm 16,18, col 6, lines 15 – 35 using scaling factors S1 – S5, col 9, lines 39 - 60).  
Further, Wang shows position of a repositioning control (See at least figure 4 for desired slave vector calculation 66 as outputting position of a repositioning control toward inverse kinematics model); scaling factor based on the repositioning control (See at least figure 4 for repositioned robot arm feed Fs toward controller 78 toward master manipulator 52 as input toward scale 62); moving based on the scale factor (See at least figure 4 for scaling factor 62 as the basis toward summation junction 64 for desired slave vector calculation); active and inactive position (See at least figure 4 for activate button 58 switch active and inactive position);
Wang further states on Col 9, lines 30 where states, “input button may alternative latched so that movement of the corresponding instruments toggles between active and inactive each time” as corresponding to applicant’s active/inactive mode along five different operation incremental position values in 
It would have been obvious for one of ordinary skill in the art, to provide each robot arm under different mode using multiple scaling factors, as taught by Wang, for the repositioning and operating mode of robotic arm of Nowlin, in order to suitable scaling specification of Wang, for the different scaling of Nowlin, Para 0107; However, Nowlin modified does not further specify the scale is in the non-zero order of magnitude; 
Mahajan et al further show the scale is in the non - zero order of magnitude (See at lest Page 1, an order of magnitude is a factor of 10. To be “within an order of magnitude”…within a factor of 10 on either side as non – zero order of magnitude; See also Page 8 for log scale as the factor of scale as for the non – zero order in the log base 10 scale for the order of 10 to the 5, log 10 to N).
It would have been obvious for one of ordinary skill in the art, to provide a order of magnitude control scaling mechanism of Mahajan, for precision control purpose in the minimum invasive surgery implemented by both Nowlin and Wang, in order to achieve minimum invasive purpose in fine surgical area, as both discussed by Nowlin, Para 0003 – 0004, and Wang, Col 1, lines 55 – 67. 

As for claim 15, Nowlin et al shows a method of controlling a tool of a robotic system comprising: 

determining a position as active and inactive of an input device repositioning control (See at least Para 0137 - 0139 for clutching indicating the position of the input device repositioning control); 
 the repositioning control is support on the body of the input device ( See at least Para 0006 for repositioning control implemented upon control/input device as supported surgical operation control; also at least Para 0137 - 0139 for clutching indicating the position  of the input device repositioning control); 
scaling the movement distance based on a repositioning mode or an operating mode depending on the determined position of the repositioning control (See at least Para 0010 for first mode as operating mode and second mode as repositioning mode in position control to be determined in different scales (shown by Wang) in Para 0107 for movement distance scaling); 
moving the tool of the robotic system based on the scaled movement distance (See at least Para 0107 for movement to new position in scaled different distance), the tool moving at least a magnitude lesser distance when the movement distance is based on the repositioning mode instead of the operating mode (See at least Para 0159 for tool moving under repositioning mode with torque magnitude corresponding to movement even though gain does not exist; see also para 0149 
Wang et al further shows multiple scaling factors under different modes of Nowlin (See at least Para 0061 for the movement of the handles is scaled so that end effectors have corresponding movement for position each arm 16,18, col 6, lines 15 – 35 using scaling factors S1 – S5, col 9, lines 39 - 60).  Wang further states on Col 9, lines 30 where states, “input button may alternative latched so that movement of the corresponding instruments toggles between active and inactive each time” as corresponding to applicant’s active/inactive mode along five different operation incremental position values in different space as M1 – M5, with respect to Scaling factor S1 – S5 on Col 9, lines 30 – 65.
It would have been obvious for one of ordinary skill in the art, to provide each robot arm under different mode using multiple scaling factors, as taught by Wang, for the repositioning and operating mode of robotic arm of Nowlin, in order to suitable scaling specification of Wang, for the different scaling of Nowlin, Para 0107; however, Wang modified does not further specify the scale is in the non-zero order of magnitude; 
Mahajan et al further show thef scale is in the non zero – order of magnitude (See at lest Page 1, an order of magnitude is a factor of 10. To be “within an order of magnitude”…within a factor of 10 on either side as non – zero order of magnitude; See also Page 8 for log scale as the factor of scale as for the non – zero order in the log base 10 scale for the order of 10 to the 5, log 10 to N).


Response to Arguments
In response to applicant’s remark that Nowlin shows move the end effector handle without effecting corresponding translation movement of the end effector and therefore does not shows the claim limitation regarding,
“scaling the movement distance based on a repositioning scaling factor or an operation scaling factor depending on the position of the repositioning control” however, applicant’s remark does not particularly accurate. 
In this instant case, it is Nowlin in view of Wang shows the applicant recited claim limitation but not Nowlin alone where Wang shows the scaling factor for repositioning control for the repositioning position of Nowlin.
 

 Further, applicant’s remark states Nowlin does not shows a non-zero order magnitude; however, applicant’s attention is now directed to section 3 above, where the non-zero order magnitude as now been recited. Even though the non-zero order of magnitude could be interpreted within the broadest reasonable magnitude of log scale as applicant intend to imply has be recited as previously discussed in the interview. Please see MPEP 2111.

Furthermore, applicant states Wang does not shows the recited claim limitation regarding “a position of repositioning control of an input device”; however, it is Nowlin shows the recited claim limitation regarding, “a position of repositioning control of an input device” as within previously supplied office action, Page 6, lines 3.
In addition, applicant states, Wang shows the difference in position but does not shows the each individual position output; however, it is noted that it is Nowlin in view of Wang shows the each individual position output realized by the robotic effector device of Nowlin implementing the scaling operation factor of Wang as the in the same field of endeavor of surgical robotic operation device as the known method for operation position precision scaling in minimum invasive surgery exhibited on Background of the Invention, Col 1, lines 25 – 30 of Wang and minimum invasive surgery, Background of the Invention, Col 0003, minimum invasive surgery of Nowlin reaching the predictable result of the surgery positional control in the surgical robotic devices both exhibited in Nowlin in view of Wang, but not in Wang or Nowlin either alone.
It is also noted applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ian JEN whose telephone number is (571)270-3274.  The examiner can normally be reached on 11AM - 7PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on 5712703976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Ian Jen/Primary Examiner, Art Unit 3666